Name: Commission Regulation (EC) No 1477/94 of 27 June 1994 on the issuing of licences for traditional imports of bananas originating in the ACP States for the third quarter of 1994
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  plant product;  international trade
 Date Published: nan

 No L 159/36 28. 6. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 1477/94 of 27 June 1994 on the issuing of licences for traditional imports of bananas originating in the ACP States for the third quarter of 1994 exceed the quantities fixed by Regulation (EC) No 1257/94 ; whereas, as a result, a single reduction percen ­ tage should not be fixed ; Whereas this Regulation should take effect without delay in order to allow licences to be issued as quickly as possible, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1 299/94 (4), and in particular Article 16 (1 ) thereof, Whereas Commission Regulation (EC) No 1257/94 (*) fixes indicative quantities for imports of bananas into the Community for the third quarter of 1994 for imports originating in the ACP States under the traditional quan ­ tities imported ; Whereas, the quantities requested for traditional imports of ACP bananas during the third quarter of 1994 do not HAS ADOPTED THIS REGULATION : Article 1 For the third quarter of 1994, as regards licence applica ­ tions for traditional imports of bananas originating in the ACP States, import licences shall be issued in respect of the quantities indicated in the application. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p . 1 . (2) OJ No L 320, 22. 12. 1993, p. 15. 0 OJ No L 142, 12. 6. 1993, p . 6. 0 OJ No L 141 , 4. 6. 1994, p. 38 . 0 OJ No L 137, 1 . 6. 1994, p. 52.